 Case 4:18-cv-00305-WTM-CLR Document 28 Filed 08/27/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


ALBERTHA MCKINNEY,


        Plaintiff,

V.                                             CASE NO. CV418-305


ISLAND HOSPITALITY
MANAGEMENT, III, LLC,

        Defendant.




                                 ORDER


        Before the Court is the Magistrate Judge's Report and

Recommendation       {Doc.    26),   to   which   objections   have      been

filed    (Doc.   27).   After    a   careful   de   novo   review   of   the

record in this case, the Court concludes that Plaintiff's

objections are without merit. Accordingly, the report and

recommendation is ADOPTED as the Court's opinion                    in this

case. As a result.           Plaintiff's Construed Motion to Amend

(Doc. 18) is DENIED and Defendant's Motion to Dismiss (Doc.

19) is DISMISSED AS MOOT.

        SO ORDERED this ^/"^dav of August 2020.


                                       WILLIAM T. MOORE,
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
